Name: Commission Directive 2009/131/EC of 16 October 2009 amending Annex VII to Directive 2008/57/EC of the European Parliament and of the Council on the interoperability of the rail system within the Community (Text with EEA relevance)
 Type: Directive
 Subject Matter: European construction;  organisation of transport;  land transport;  technology and technical regulations
 Date Published: 2009-10-17

 17.10.2009 EN Official Journal of the European Union L 273/12 COMMISSION DIRECTIVE 2009/131/EC of 16 October 2009 amending Annex VII to Directive 2008/57/EC of the European Parliament and of the Council on the interoperability of the rail system within the Community (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2008/57/EC of the European Parliament and of the Council of 17 June 2008 on the interoperability of the rail system within the Community (1), and in particular Article 27(4) thereof, Having regard to the Agencys recommendation No ERA/REC/XA/01-2009 of 17 April 2009, Whereas: (1) Article 9b(2) of Regulation (EC) No 881/2004 of the European Parliament and of the Council (2) requires the European Railway Agency (hereinafter the Agency) to review, by 19 January 2009, the list of parameters in Section 1 of Annex VII to Directive 2008/57/EC and to make the recommendations it considers appropriate to the Commission. (2) As the current Section 1 of Annex VII of Directive 2008/57/EC contains items that are not parameters of vehicles, such items should be removed. (3) Section 1 of the said Annex also contains parameters that primarily relate only to the rolling stock subsystem part of a vehicle. It is necessary for all the parameters of a vehicle that are to be checked in connection with the authorisation for placing in service and the classification of national rules to be covered by the list of parameters. Therefore parameters of other subsystems that are part of the vehicle should be included. (4) Directive 2008/57/EC should therefore be amended accordingly. (5) The measures provided for in this Directive are in accordance with the opinion of the Committee established in accordance with Article 29(1) of Directive 2008/57/EC, HAS ADOPTED THIS DIRECTIVE: Article 1 Section 1 of Annex VII to Directive 2008/57/EC is replaced by the text set out in the Annex to this Directive. Article 2 Member States shall bring into force the laws, regulations and administrative provisions needed to comply with this Directive by 19 July 2010. They shall forthwith inform the Commission thereof. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such reference on the occasion of their official publication. Member States shall determine how such reference is to be made. Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 16 October 2009. For the Commission Antonio TAJANI Vice-President (1) OJ L 191, 18.7.2008, p. 1. (2) OJ L 164, 30.4.2004, p. 1. ANNEX 1. List of parameters 1.1. General documentation General documentation (including description of new, renewed or upgraded vehicle and its intended use, design, repair, operation and maintenance information, technical file, etc.) 1.2. Structure and mechanical parts Mechanical integrity and interface between vehicles (including draw and buffer gear, gangways), strength of vehicle structure and fittings (e.g. seats), loading capability, passive safety (including interior and exterior crashworthiness) 1.3. Track interaction and gauging Mechanical interfaces to the infrastructure (including static and dynamic behaviour, clearances and fits, gauge, running gear, etc.) 1.4. Braking equipment Braking-related items (including wheel-slide protection, braking control, and braking performance in service, emergency and parking modes) 1.5. Passenger-related items Passenger facilities and passenger environment (including passenger windows and doors, requirements for persons with reduced mobility, etc.) 1.6. Environmental conditions and aerodynamic effects Impact of the environment on the vehicle and impact of the vehicle on the environment (including aerodynamic conditions and both the interface between the vehicle and the trackside part of the railway system and the interface with the external environment) 1.7. External warning, marking, functions and software integrity requirements External warnings, markings, functions and integrity of software, e.g. safety-related functions with an impact on train behaviour including train bus 1.8. Onboard power supply and control systems Onboard propulsion, power and control systems, plus the interface of the vehicle with the power supply infrastructure and all aspects of electromagnetic compatibility 1.9. Staff facilities, interfaces and environment Onboard facilities, interfaces, working conditions and environment for staff (including drivers cabs, driver machine interface) 1.10. Fire safety and evacuation 1.11. Servicing Onboard facilities and interfaces for servicing 1.12. Onboard control, command and signalling All the onboard equipment necessary to ensure safety and to command and control movements of trains authorised to travel on the network and its effects on the trackside part of the railway system 1.13. Specific operational requirements Specific operational requirements for vehicles (including degraded mode, vehicle recovery etc.) 1.14. Freight related items Freight-specific requirements and environment (including facilities specifically required for dangerous goods) Explanations and examples in italics above are for information only and are not definitions of the parameters.